Title: From Commissioners of the Sinking Fund to United States House of Representatives, 25 February 1793
From: Commissioners of the Sinking Fund
To: United States House of Representatives



Sir:
Philadelphia, February 25, 1793.

In pursuance of a resolution of the House of Representatives, bearing date the 19th day of this instant, we lay before them a copy of the journal of our Board, and a statement of the purchases made since our last report to Congress.
We have the honor, sir, to be, your most obedient servants,
JOHN ADAMS,TH. JEFFERSON,ALEXANDER HAMILTON,EDM. RANDOLPHinternal address: “To the Speaker of the House of Representatives.”